  Case 3:19-cv-00655-NJR Document 9 Filed 06/22/20 Page 1 of 5 Page ID #73




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JAMAR E. PLUNKETT,                               )
                                                  )
                Petitioner,                       )
                                                  )
 vs.                                              )          Case No. 19-cv-655-NJR
                                                  )
                                                  )
 WILLIAM TRUE,                                    )
                                                  )
               Respondent.                        )
                                                  )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Petitioner Jamar E. Plunkett’s Motion to Reconsider

Judgment, brought under Federal Rule of Civil Procedure 59(e). (Doc. 8). He challenges the

September 19, 2019, dismissal of his Habeas Corpus Petition on preliminary review. (Doc. 4).

Plunkett’s motion was timely filed under Rule 59(e).

       Plunkett was convicted following a guilty plea in this District and was sentenced in 2013

to a 212-month prison term. United States v. Plunkett, Case No. 13-cr-30003-MJR (S.D. Ill.)

(“criminal case”). He premised his habeas corpus claim on Mathis v. United States, -- U.S. --, 136

S. Ct. 2243 (2016), arguing that after Mathis, his earlier Illinois state drug conviction no longer

qualifies as a predicate crime to enhance his federal sentence. This Court dismissed his Petition,

concluding that Plunkett’s challenge was precluded by binding precedent set forth in Hawkins v.

United States, 706 F.3d 820 (7th Cir. 2013), supplemented on denial of rehearing, 724 F.3d 915,

916 (7th Cir. 2013), because his career-offender sentence was imposed pursuant to the advisory

Sentencing Guidelines and did not exceed the non-enhanced statutory maximum of 20 years.


                                                1
  Case 3:19-cv-00655-NJR Document 9 Filed 06/22/20 Page 2 of 5 Page ID #74




         A motion under Rule 59(e) may only be granted if the movant shows there was a manifest

error of law or fact or presents newly discovered evidence that could not have been discovered

previously. See, e.g., Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007);

Harrington v. City of Chicago, 433 F.3d 542 (7th Cir. 2006) (citing Bordelon v. Chicago Sch.

Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)). Plunkett’s motion fails to demonstrate any

legal or factual error, and presents no grounds for alteration or amendment of the Judgment in this

case.

         Plunkett argues that the Court misconstrued or misunderstood his Petition as attacking his

career-offender designation when in fact he was mounting “an outright attack on the prior Illinois

convictions that were employed to raise his statutory sentencing range.” (Doc. 8, p. 1). Before

Plunkett pled guilty, the Government filed a Section 851 notice stating that Plunkett would be

subject to an enhanced statutory penalty under 21 U.S.C. § 841(b(1)(C) based on his 2008 state

drug conviction. (Doc. 8, pp. 1-2; Doc. 23 in criminal case); see 21 U.S.C. § 851. Plunkett asserts

that his Petition challenged the erroneous enhancement of his statutory maximum from 20 years

to 30 years based on the prior state offense, which “inherently” raised his career offender Guideline

level from 31 to 34. (Doc. 8, p. 3). He states the error “infected his entire plea negotiation” and

without that mistake, he “would not have entered into his plea agreement.” Id. He insists that he

did not intend to challenge his career offender designation, which would be “folly” because even

without the Illinois drug convictions, he still had two or more prior “crimes of violence.” (Doc. 8,

p. 4).

         Plunkett’s Petition did argue that the Section 851 notice improperly increased his statutory

maximum to 30 years and thus influenced the career offender Guidelines – which raised his offense

level to 34 and criminal history category to VI, resulting in a career offender Guideline range of



                                                  2
    Case 3:19-cv-00655-NJR Document 9 Filed 06/22/20 Page 3 of 5 Page ID #75




262-327 months. Absent the 851 enhancement, he claims, his offense level would have been 31

with a Guideline range of 188-235 months, further reduced to 140-175 months with his 3-point

reduction for acceptance of responsibility. (Doc. 1, pp. 28-29). 1

        The Court understood the nature of Plunkett’s challenge to the enhancement of the statutory

maximum sentence he faced. But that was only part of the picture and relief is not warranted on

that basis. Plunkett’s final sentence was well within the 20-year maximum dictated by 21 U.S.C.

§ 841(b)(1)(C) before any enhancement was applied. Hawkins requires the Court to examine both

the Guidelines range and the applicable statutory range, and in light of that precedent, Plunkett did

not raise a viable habeas claim. His 212-month sentence still fell under the statutory 20-year limit,

even though it may have been influenced by an advisory Guideline calculation that he argues was

too high, or by the 30-year enhanced maximum.

        Plunkett’s argument that the allegedly improper increase in the statutory maximum from

20 to 30 years wrongfully infected the plea negotiations and influenced his decision to plead guilty,

is without merit. That theory is foreclosed by Brady v. United States, 397 U.S. 742 (1970). In

Brady, the Supreme Court stated that “a voluntary plea of guilty intelligently made in the light of

the then applicable law does not become vulnerable because later judicial decisions indicate that

the plea rested on a faulty premise.” Id. at 757 (guilty plea was valid even though later change in

law meant that defendant would not have faced the death penalty as believed when he pled).

Further, a defendant’s mistake about his potential sentence does not invalidate a guilty plea. See




1
  The Presentence Report (PSR) in Plunkett’s criminal case reflects that in his plea agreement, the parties
agreed that his offense level began at 34 under the career offender Guideline in § 4B1.1(a), and was reduced
by 3 points for acceptance of responsibility to a final level of 31. (Doc. 36, p. 3, in criminal case). His
criminal history category was VI with or without the career offender designation. These calculations and
the corresponding advisory range of 188-235 months are also set forth in the PSR at Doc. 36, pp. 6-18 &
25, in the criminal case.
                                                     3
  Case 3:19-cv-00655-NJR Document 9 Filed 06/22/20 Page 4 of 5 Page ID #76




United States v. Redmond, 667 F.3d 863, 872 (7th Cir. 2012); United States v. Bowlin, 534 F.3d

654, 660 (7th Cir. 2008). The plea agreement demonstrates that Plunkett agreed at the time with

the Government’s assessment that his Illinois drug conviction exposed him to a sentence of 188-

235 months under Section 4B1.1(a) of the career offender Guidelines, and he admits in his motion

that a challenge to his career offender status would have been futile. His 212-month sentence fell

right in the middle of that advisory range.

       Interestingly, while Plunkett’s Rule 59(e) motion asserts that he would not have pled guilty

if he had known the 30-year maximum sentence was not applicable to him, he never made this

statement in the Petition. A Rule 59(e) motion is not an appropriate vehicle to present arguments

that could have been presented before the challenged order or judgment was entered. Sigsworth v.

City of Aurora, 487 F.3d 506, 512 (7th Cir. 2007). This tardy assertion is belied by the fact that

Plunkett’s plea deal still avoided the risk of the maximum 20-year (240-month) sentence he would

have faced if the statutory enhancement had not applied. And even if Plunkett had included this

claim, the Court’s ruling would be the same in light of the above precedent.

       Upon review of the record, the Court remains persuaded that its dismissal of the Habeas

Petition with prejudice was correct. Therefore, Plunkett’s Motion to Reconsider Judgment (Doc. 8)

is DENIED.

       Plunkett’s filing of the Rule 59(e) motion (Doc. 8) suspended the deadline for him to appeal

the dismissal of his case. Therefore, if he wishes to appeal the dismissal of his Habeas Petition, his

notice of appeal must now be filed with this Court within 60 days of the date of this Order. FED.

R. APP. P. 4(a)(1)(B) and 4(a)(4)(A). A motion for leave to appeal in forma pauperis (“IFP”) must

set forth the issues Petitioner plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If

Petitioner does choose to appeal and is allowed to proceed IFP, he will be liable for a portion of



                                                  4
  Case 3:19-cv-00655-NJR Document 9 Filed 06/22/20 Page 5 of 5 Page ID #77




the $505.00 appellate filing fee (the amount to be determined based on his prison trust fund account

records for the past six months) irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e);

28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v.

Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

It is not necessary for Petitioner to obtain a certificate of appealability from this disposition of his

Section 2241 Petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

               IT IS SO ORDERED.

               DATED: June 22, 2020

                                                               ___________________________
                                                               NANCY J. ROSENSTENGEL
                                                               Chief U.S. District Judge




                                                   5
